PER CURIAM.
J.A.O., a juvenile, appeals an adjudication of delinquency. He alleges error in the exclusion of testimony about previous altercations with the victim, offered in support of his claim of self-defense to a battery.
Finding that the excluded testimony was central to J.A.O.’s claim of self-defense, E.B. v. State, 531 So.2d 1053 (Fla. 3d DCA 1988), and that evidence of prior encounters between the victim and defendant was relevant, Barnes v. State, 406 So.2d 539 (Fla. 1st DCA 1981), review denied, 413 So.2d 877 (Fla.1982), and admissible, White v. State, 59 Fla. 53, 52 So, 805 (1910), we reverse and remand for a new trial.
Reversed and remanded.